Exhibit 10.2

 

Execution Version

 

SECURITY AGREEMENT

 

Dated February 26, 2004

 

From

 

The Grantors referred to herein,

 

as Grantors

 

to

 

BNP Paribas,

 

as Collateral Agent

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section 1.

  Grant of Security    3

Section 2.

  Security for Obligations    5

Section 3.

  Grantors Remain Liable    6

Section 4.

  Delivery and Control of Security Collateral    6

Section 5.

  Maintaining the Account Collateral    8

Section 6.

  Maintaining Letter-of-Credit Rights    8

Section 7.

  Representations and Warranties    8

Section 8.

  Further Assurances    12

Section 9.

 

Post-Closing Changes; Collections on Assigned Agreements,

Receivables and Related Contracts

   13

Section 10.

  Voting Rights; Dividends; Etc    14

Section 11.

  As to the Assigned Agreements    15

Section 12.

  Payments Under the Assigned Agreements; Letters of Credit    15

Section 13.

  Transfers and Other Liens; Additional Shares    16

Section 14.

  Collateral Agent May Perform    16

Section 15.

  Remedies    19

Section 16.

  Indemnity and Expenses    19

Section 17.

  Amendments; Waivers; Additional Grantors; Etc    20

Section 18.

  Notices, Etc    20

Section 19.

  Continuing Security Interest; Assignments under the Credit Agreement    21

Section 20.

  Release; Termination    22

Section 21.

  Security Interest Absolute    22

Section 22.

  Additional Secured Obligations    22

Section 23.

  Execution in Counterparts    22

 

i



--------------------------------------------------------------------------------

Section 24.

   Limitation of Liability    23

Section 25.

   Governing Law    23

Section 26.

   Submission to Jurisdiction and Waiver    23

 

Schedules

 

Schedule I

   -    Location, Chief Executive Office, Place Where Agreements Are Maintained,
Type Of Organization, Jurisdiction Of Organization And Organizational
Identification Number

Schedule II

   -    Pledged Equity and Pledged Debt

Schedule III

   -    Changes in Name, Location, Etc.

Schedule IV

   -    Account Collateral

Schedule V

   -    Securities Accounts

Schedule VI

   -    Subsidiary Grantors

Schedule VII

   -    Pledgors

 

Exhibits

 

Exhibit A

     -    Forms of Security Agreement Supplement

Exhibit B

   -    Form of Account Control Agreement (Deposit Account/Securities Account)

 

 

ii



--------------------------------------------------------------------------------

SECURITY AGREEMENT

 

SECURITY AGREEMENT (this “Agreement”) dated February 26, 2004 made by Cogentrix
Delaware Holdings, Inc., a Delaware corporation (the “Borrower”), Cogentrix
Energy, Inc., a North Carolina corporation (“CEI”), the Persons listed on
Schedule VI hereto (the “Subsidiary Grantors”), the Persons listed on Schedule
VII hereto (such Persons, together with the Borrower and CEI, the “Pledgors”)
and the Additional Grantors (as defined in Section 16) (the Subsidiary Grantors,
the Pledgors and the Additional Grantors being, collectively, the “Grantors”),
in favor of BNP Paribas, as Collateral Agent (together with any successor
collateral agent appointed pursuant to Section 9.07 of the Credit Agreement (as
hereinafter defined)) under the Credit Agreement (as hereinafter defined) (the
“Collateral Agent”).

 

PRELIMINARY STATEMENTS

 

(1) The Borrower has entered into a Credit Agreement dated as of February 26,
2004 (said agreement, as it may hereafter be amended, amended and restated,
supplemented or otherwise modified from time to time, being the “Credit
Agreement”; terms defined therein and not otherwise defined herein shall have
the meanings specified therein) with CEI, the Lenders party thereto (the
“Lenders”), the Issuer, the other financial institutions party thereto, the
Administrative Agent and the Collateral Agent (the Administrative Agent,
together with the Collateral Agent, the “Agents”).

 

(2) CEI has entered into (i) a Guaranty dated as of February 26, 2004 (the “CEI
Secured Guaranty”) in favor of the Lenders, the Issuer and the Agents (the
“Secured Parties”) and (ii) a Guaranty dated as of February 26, 2004 (the “CEI
Unsecured Guaranty”) in favor of the Secured Parties (other than the Collateral
Agent).

 

(3) The Subsidiary Guarantors have entered into a Guaranty dated as of February
26, 2004 (the “Subsidiary Guaranty”) in favor of the Secured Parties.

 

(4) In order to induce the Secured Parties to enter into the Credit Agreement,
the Borrower has agreed to grant a continuing security interest in and to the
Collateral (as hereinafter defined) relating to the Borrower (hereinafter, the
“Borrower Collateral”) to the Collateral Agent for the ratable benefit of the
Secured Parties to secure the Obligations of the Borrower under the Financing
Documents.

 

(5) In order to induce the Secured Parties to enter into the Credit Agreement,
CEI has agreed to grant a continuing security interest in and to the Collateral
(as hereinafter defined) relating to CEI (hereinafter, the “CEI Collateral”) to
the Collateral Agent for the ratable benefit of the Secured Parties to secure
the Obligations of CEI under the CEI Secured Guaranty.

 

(6) In order to induce the Secured Parties to enter into the Credit Agreement,
the Subsidiary Grantors have agreed to grant a continuing security interest in
and to the Collateral (as hereinafter defined) relating to the Subsidiary
Grantors



--------------------------------------------------------------------------------

(hereinafter, the “Subsidiary Grantor Collateral”) to the Collateral Agent for
the ratable benefit of the Secured Parties to secure the Obligations of the
Subsidiary Grantors under the Subsidiary Guaranty.

 

(7) It is a condition precedent to the making of the Loans by the Lenders and
the issuance of the Letters of Credit by the Issuer, that the Grantors shall
have granted the security interest and made the pledge contemplated by this
Agreement.

 

(8) The Collateral Agent has agreed to accept the pledge and the grant of a
security interest under this Agreement as security for the Secured Obligations
(as defined below) secured thereby.

 

(9) Each Grantor will derive substantial direct and indirect benefit from the
transactions contemplated by the Financing Documents.

 

(10) Each of the Borrower and CEI has the security entitlements (the “Pledged
Security Entitlements”) with respect to all the financial assets (the “Pledged
Financial Assets”) credited from time to time to the Borrower’s or CEI’s, as
applicable, securities accounts (the “Securities Accounts”) set forth opposite
the Borrower’s or CEI’s, as applicable, name on and as otherwise described in
Schedule V hereto with the Persons named therein (each a “Securities
Intermediary”).

 

(11) Each Pledgor is the owner of the shares of stock or other Equity Interests
(the “Initial Pledged Equity”) set forth opposite such Pledgor’s name on and as
otherwise described in Schedule II hereto and issued by the Persons named
therein.

 

(12) Each of the Borrower and CEI maintains (or causes the maintenance of)
deposit accounts (the “Deposit Accounts”) with the Persons, in the name of such
Grantor, and subject to the terms of this Agreement, as described in Schedule IV
hereto;

 

(13) Unless otherwise defined in this Agreement or the Credit Agreement, terms
defined in Article 8 or 9 of the UCC (as defined below) are used in this
Agreement as such terms are defined in such Article 8 or 9. “UCC” means the
Uniform Commercial Code as in effect, from time to time, in the State of New
York; provided that, if perfection or the effect of perfection or non-perfection
or the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

 

2



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and in order to induce the
Lenders to make the Loans and the Issuer to make the Letters of Credit, each
Grantor hereby agrees with the Collateral Agent for its benefit and for the
ratable benefit of the Secured Parties as follows:

 

Section 1. Grant of Security. Each Grantor, in order to secure its respective
Secured Obligations (as defined below), hereby grants and pledges to the
Collateral Agent for its benefit and for the equitable and ratable benefit of
the Secured Parties, and hereby grants to the Collateral Agent for its benefit
and for the equitable and ratable benefit of the Secured Parties, a lien on and
security interest in, such Grantor’s right, title and interest in and to the
following, in each case, as to each type of property described below, whether
now owned or hereafter acquired by such Grantor, wherever located, and whether
now or hereafter existing or arising (collectively, the “Collateral”):

 

(a) all accounts, chattel paper (including, without limitation, tangible chattel
paper and electronic chattel paper), instruments (including, without limitation,
promissory notes), general intangibles (including, without limitation, payment
intangibles), and other obligations of any kind, whether or not arising out of
or in connection with the sale or lease of goods or the rendering of services
and whether or not earned by performance, and all rights now or hereafter
existing in and to all supporting obligations and in and to all security
agreements, mortgages, Liens, leases, letters of credit and other contracts
securing or otherwise relating to the foregoing property (any and all of such
accounts, chattel paper, instruments, general intangibles and other obligations,
to the extent not referred to in clause (b), (c) or (d) below, being the
“Receivables”, and any and all such supporting obligations, security agreements,
mortgages, Liens, leases, letters of credit and other contracts being the
“Related Contracts”);

 

(b) the following (the “Security Collateral”):

 

(i) in the case of each Pledgor, the Initial Pledged Equity and the
certificates, if any, representing the Initial Pledged Equity, and, subject to
Section 10(a)(ii), all dividends, distributions, return of capital, cash,
instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of the Initial
Pledged Equity and all subscription warrants, rights or options issued thereon
or with respect thereto;

 

(ii) in the case of each Pledgor, all additional shares of stock and other
Equity Interests of or in any issuer of the Initial Pledged Equity or any
successor entity from time to time acquired by such Pledgor in any manner and
all additional shares of stock or Equity Interests of or in any new direct
Subsidiary of such Pledgor formed or acquired by such Pledgor in any manner
after the date of this Agreement (such shares and other Equity Interests,
together with the Initial Pledged Equity, being the “Pledged Equity”), and the
certificates, if any, representing such additional shares or other Equity
Interests, and all dividends, distributions, return of capital, cash,
instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of such shares
or other Equity Interests and all subscription warrants, rights or options
issued thereon or with respect thereto (provided that amounts distributed to the
shareholders of CEI in accordance with the terms of the Financing Documents
shall not, once so distributed, constitute Collateral);

 

3



--------------------------------------------------------------------------------

(iii) all intercompany notes and all certificates or instruments evidencing such
intercompany notes;

 

(iv) in the case of the Borrower and CEI, the Securities Accounts, all Pledged
Security Entitlements with respect to all Pledged Financial Assets from time to
time credited to the Securities Accounts, and all Pledged Financial Assets, and
all dividends, distributions, return of capital, interest, cash, instruments and
other property from time to time received, receivable or otherwise distributed
in respect of or in exchange for any or all of such Pledged Security
Entitlements or such Pledged Financial Assets and all subscription warrants,
rights or options issued thereon or with respect thereto; and

 

(v) all other investment property (including, without limitation, all (A)
securities, whether certificated or uncertificated, (B) security entitlements
and (C) securities accounts) in which the Borrower or CEI, as applicable, has
now, or acquires from time to time hereafter, any right, title or interest in
any manner, and the certificates or instruments, if any, representing or
evidencing such investment property, and all dividends, distributions, return of
capital, interest, distributions, value, cash, instruments and other property
from time to time received, receivable or otherwise distributed in respect of or
in exchange for any or all of such investment property and all subscription
warrants, rights or options issued thereon or with respect thereto;

 

(c) in the case of the Borrower and CEI, the following (collectively, the
“Account Collateral”):

 

(i) the Deposit Accounts and securities accounts in which the Borrower or CEI
has rights and all funds and financial assets from time to time credited thereto
(including, without limitation, all cash equivalents, all interest, dividends,
distributions, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of such funds and financial assets, and all certificates and instruments, if
any, from time to time representing or evidencing such Deposit Accounts or
securities accounts);

 

(ii) all promissory notes, certificates of deposit, deposit accounts, checks and
other instruments from time to time delivered to or otherwise possessed by the
Collateral Agent for or on behalf of the Borrower or CEI, including, without
limitation, those delivered or possessed in substitution for or in addition to
any or all of the then existing Account Collateral; and

 

(iii) all interest, dividends, distributions, cash, instruments and other
property from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of the then existing Account
Collateral;

 

(d) all documents, letter of credit rights (whether or not the letter of credit
is evidenced by a writing), money and books and records;

 

4



--------------------------------------------------------------------------------

(e) all goods, of any nature whatsoever, including but not limited to, all
equipment, inventory and fixtures, and any accessions thereto;

 

(f) all property and interest in property of a Grantor (other than, in the case
of each Grantor other than CEI and the Borrower, investment property and
property of the type described in the definition of Account Collateral, above)
now or after the date of time Agreement coming into possession, custody or
control of the Collateral Agent or the Secured Parties in any way and for any
purpose (whether for safekeeping, deposit, custody, pledge, transmission,
collection or otherwise);

 

(g) all other property and interests in property of the Grantors constituting
personal property or fixtures (other than, in the case of each Grantor other
than CEI and the Borrower, investment property and property of the type
described in the definition of Account Collateral, above); and

 

(h) all proceeds of, products of, collateral for, income, and other payments now
or hereafter due and payable with respect to, and supporting obligations
relating to, any and all of the Collateral (including, without limitation,
proceeds, collateral and supporting obligations that constitute property of the
types described in clauses (a) through (g) of this Section 1 and this clause
(h)) and, to the extent not otherwise included, all (A) contract rights and
rights to the payment of money and payments under insurance (whether or not the
Collateral Agent is the loss payee thereof), and any indemnity, warranty or
guaranty, payable by reason of loss or damage to or otherwise with respect to
any of the foregoing Collateral, (B) tort claims, including, without limitation,
all commercial tort claims and (C) cash.

 

Notwithstanding anything to the contrary contained herein, the security
interests granted under this Agreement shall not extend to (i) any permit,
lease, license, contract or other instrument of a Grantor if the grant of a
security interest in such permit, lease, license, contract or other instrument
in the manner contemplated by this Agreement, under the terms thereof or under
applicable law, is expressly prohibited and would result in the termination,
breach, revocation or voidness thereof or give the other parties thereto the
right to terminate, revoke, void, accelerate or otherwise alter such Grantor’s
rights, titles and interests thereunder (including upon the giving of notice or
the lapse of time or both); provided that any such limitation on the security
interests granted hereunder shall only apply to the extent that any such
prohibition would not be rendered ineffective pursuant to the UCC or any other
applicable Law or principles of equity, (ii) any voting stock or voting Equity
Interests in any Subsidiary that is a “controlled foreign corporation” under
Section 957(a) of the Internal Revenue Code of 1986, in excess of 65% of the
voting stock or voting Equity Interests of each such Subsidiary and (iii) any
Equity Interests owned by any Grantor unless such Grantor is a Pledgor and such
grant is made pursuant to clause (b) above.

 

SECTION 2. Security for Obligations. This Agreement secures the payment and
performance in full when due, whether at demand, stated maturity, by
acceleration or otherwise of:

 

(a) in the case of CEI, all the Obligations of CEI under the CEI Secured
Guaranty (the “CEI Obligations”);

 

5



--------------------------------------------------------------------------------

(b) in the case of the Borrower, all the Obligations of the Borrower under the
Credit Agreement and each of the other Financing Documents to which it is a
party (the “Borrower Obligations”);

 

(c) in the case of each Subsidiary Grantor, all the Obligations of such
Subsidiary Grantor under the Subsidiary Guaranty and each of the other Financing
Documents to which such Subsidiary Grantor is a party (collectively, the
“Subsidiary Guarantor Obligations”); and

 

(d) in the case of each Pledgor other than CEI and the Borrower, all the
Obligations of such Pledgor under the Subsidiary Guaranty and each of the other
Financing Documents to which such Pledgor is a party (the “Pledgor Obligations”,
and together with the CEI Obligations, the Borrower Obligations and the
Subsidiary Guarantor Obligations, the “Secured Obligations”);

 

in each case, whether now existing or arising after the date of this Agreement.
CEI’s Obligations under the CEI Unsecured Guaranty are not secured by this
Agreement.

 

SECTION 3. Grantors Remain Liable. Anything herein to the contrary
notwithstanding, (a) each Grantor shall remain liable under the contracts and
agreements included in such Grantor’s Collateral to the extent set forth therein
to perform all of its duties and obligations thereunder to the same extent as if
this Agreement had not been executed, (b) the exercise by the Collateral Agent
of any of the rights hereunder shall not release any Grantor from any of its
duties or obligations under the contracts and agreements included in the
Collateral and (c) neither the Collateral Agent nor any other Secured Party
shall have any obligation or liability under the contracts and agreements
included in the Collateral by reason of this Agreement or any other Financing
Document, nor shall the Collateral Agent or any other Secured Party be obligated
to perform any of the obligations or duties of any Grantor thereunder or to take
any action to collect or enforce any claim for payment assigned hereunder or
thereunder.

 

SECTION 4. Delivery and Control of Security Collateral.

 

(a) All certificates or instruments representing or evidencing Security
Collateral shall be delivered to and held by or on behalf of the Collateral
Agent pursuant to this Agreement and shall be in suitable form for transfer by
delivery, or shall be accompanied by duly executed instruments of transfer or
assignment in blank, all in form and substance reasonably satisfactory to the
Collateral Agent. If an Event of Default shall have occurred and be continuing,
the Collateral Agent shall have the right, at any time after the occurrence and
during the continuance of such Event of Default, in its discretion and without
notice to any Grantor other than as required by law, to transfer to or to
register in the name of the Collateral Agent or any of its nominees any or all
of the Security Collateral. In addition, the Collateral Agent shall have the
right at any time, after the occurrence and during the continuance of an Event
of Default, to exchange

 

6



--------------------------------------------------------------------------------

certificates or instruments representing or evidencing Security Collateral for
certificates or instruments of smaller or larger denominations. Also, the
Collateral Agent shall have the right at any time, after the occurrence and
during the continuance of an Event of Default, to convert Security Collateral
consisting of financial assets credited to the Securities Accounts to Security
Collateral consisting of financial assets held directly by the Collateral Agent.

 

(b) With respect to any Security Collateral in which any Grantor has any right,
title or interest and that constitutes an uncertificated security, such Grantor
will cause the issuer thereof either (i) to register the Collateral Agent as the
registered owner of such security or (ii) to agree in an authenticated record
with such Grantor and the Collateral Agent that such issuer will comply with
instructions with respect to such security originated by the Collateral Agent
without further consent of such Grantor, such authenticated record to be in form
and substance satisfactory to the Collateral Agent. With respect to any Security
Collateral in which any Grantor has any right, title or interest and that is not
an uncertificated security, upon the request of the Collateral Agent, such
Grantor will notify each issuer of such Security Collateral that such Security
Collateral is subject to the security interest granted hereunder.

 

(c) With respect to any Security Collateral in which the Borrower or CEI, as
applicable, has any right, title or interest and that constitutes a security
entitlement in which the Collateral Agent in not the entitlement holder, the
Borrower or CEI, as applicable, will cause the securities intermediary with
respect to such security entitlement either (i) to identify in its records the
Collateral Agent as the entitlement holder of such security entitlement against
such securities intermediary or (ii) to agree in an authenticated record with
the Borrower or CEI, as applicable, and the Collateral Agent that such
securities intermediary will comply with entitlement orders (that is,
notifications communicated to such securities intermediary directing transfer or
redemption of the financial asset to which the Borrower or CEI, as applicable,
has a security entitlement) originated by the Collateral Agent, without further
consent of the Borrower or CEI, as applicable, such authenticated record to be
in substantially the form of Exhibit B hereto or otherwise in form and substance
reasonably satisfactory to the Collateral Agent (such agreement being a
“Securities Account Control Agreement”).

 

(d) Each of the Borrower and CEI agrees that it will not (i) open or maintain
any securities account other than those listed on Schedule V hereto or (ii)
close any of the securities accounts listed on Schedule V hereto.

 

(e) Upon the occurrence and during the continuance of any Event of Default, the
Collateral Agent shall have the right to originate a Notice of Exclusive Control
(as such term is defined in the applicable Securities Account Control Agreement)
with respect to any Securities Account and thereafter shall have the sole and
exclusive right to direct the disposition of the funds and assets with respect
to any such Securities Account until the Collateral Agent rescinds such Notice
of Exclusive Control.

 

7



--------------------------------------------------------------------------------

SECTION 5. Maintaining the Account Collateral. In the case of the Borrower and
CEI, prior to the Termination Date with respect to the Borrower or CEI, as
applicable:

 

(a) Each of the Borrower and CEI will maintain all of its Account Collateral
with the Collateral Agent or with banks (the “Pledged Account Banks”) that have
agreed, in a record authenticated by the Borrower or CEI, as applicable, the
Collateral Agent and the Pledged Account Banks, to (i) comply with instructions
originated by the Collateral Agent directing the disposition of funds in the
Account Collateral without the further consent of such Grantor and (ii) waive or
subordinate in favor of the Collateral Agent all claims of the Pledged Account
Bank (including, without limitation, claims by way of a security interest, lien
or right of setoff or right of recoupment but subject to such exceptions as may
be agreed) to the Account Collateral, which authenticated record shall be
substantially in the form of Exhibit B hereto, or shall otherwise be in form and
substance reasonably satisfactory to the Collateral Agent (the “Account Control
Agreement”).

 

(b) Each of the Borrower and CEI agrees that it will not (i) open or maintain
any deposit account other than those listed on Schedule IV hereto or (ii) close
any of the deposit accounts listed on Schedule IV hereto.

 

(c) Upon the occurrence and during the continuation of any Event of Default, the
Collateral Agent shall have the right to originate a Notice of Exclusive Control
(as such term is defined in the applicable Account Control Agreement) with
respect to any Deposit Account and thereafter shall have the sole and exclusive
right to direct the disposition of funds with respect to the applicable Deposit
Accounts until the Collateral Agent rescinds such Notice of Exclusive Control.

 

SECTION 6. Maintaining Letter-of-Credit Rights. Prior to the Termination Date
with respect to a Grantor, such Grantor will maintain all letter-of-credit
rights assigned to the Collateral Agent so that the Collateral Agent has control
of the letter-of-credit rights in the manner specified in Section 9-107 of the
UCC.

 

SECTION 7. Representations and Warranties. Each Grantor represents and warrants,
and in the case of clauses (r) through (u), covenants as follows:

 

(a) Such Grantor is duly organized and validly existing under the laws of the
jurisdiction of its incorporation or formation and is a “registered
organization” within the meaning of the Uniform Commercial Code, as in effect in
such jurisdiction. Such Grantor is not organized under the laws of any other
state, and is qualified to do business and in good standing in all states and
other jurisdictions in which the failure to be so qualified and in good standing
would have a Material Adverse Effect or a material adverse effect on the ability
of such Grantor to enforce the collection of Receivables due from customers
residing in such locations.

 

(b) This Agreement has been duly authenticated and delivered by such Grantor and
constitutes a legal, valid and binding obligation of such Grantor enforceable

 

8



--------------------------------------------------------------------------------

in accordance with its terms, except to the extent that such enforcement may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting creditors’ rights generally and by general principles of
equity (whether enforcement is sought by proceedings in equity or at law) (such
limitations, the “Bankruptcy Exceptions”).

 

(c) Such Grantor’s exact legal name, as defined in Section 9-503(a) of the UCC,
is correctly set forth in Schedule I hereto. Such Grantor is located (within the
meaning of Section 9-307 of the UCC) in the state or jurisdiction set forth on
Schedule I hereto. Each Grantor has its chief executive office and the office in
which it maintains the original copies of each Related Contract to which such
Grantor is a party and are originals of all chattel paper that evidence
Receivables of such Grantor, in the state or jurisdiction set forth in Schedule
I hereto. The information set forth in Schedule I hereto with respect to such
Grantor is true and accurate in all respects. In the five years prior to the
date hereof, such Grantor has not previously changed its name, location, chief
executive office, place where it maintains its agreements, type of organization,
jurisdiction of organization or organizational identification number from those
set forth in Schedule I hereto except as disclosed in Schedule III hereto.

 

(d) Such Grantor is the legal and beneficial owner of the Collateral of such
Grantor free and clear of any Lien, claim, option or right of others, except for
the security interest created under this Agreement or permitted under the Credit
Agreement. No effective financing statement or other instrument similar in
effect covering all or any part of such Collateral or listing such Grantor or
any trade name of such Grantor as debtor is on file in any recording office,
except such as may have been filed in favor of the Collateral Agent relating to
the Financing Documents or with respect to Liens of others permitted under the
Credit Agreement.

 

(e) The Pledged Equity pledged by such Grantor hereunder has been duly
authorized and validly issued and is fully paid and non-assessable. With respect
to the Pledged Equity that is an uncertificated security, such Grantor has
caused the issuer thereof either (i) to register the Collateral Agent as the
registered owner of such security or (ii) to agree in an authenticated record
with such Grantor and the Collateral Agent that such issuer will comply with
instructions with respect to such security originated by the Collateral Agent
without further consent of such Grantor. If such Grantor is an issuer of Pledged
Equity, such Grantor confirms that it has received notice of such security
interest. All Security Collateral consisting of certificated securities and
instruments have been delivered to the Collateral Agent.

 

(f) The Initial Pledged Equity pledged by such Grantor constitutes the
percentage of the issued and outstanding Equity Interests of the issuers thereof
indicated on Schedule II hereto.

 

(g) Such Grantor conducts no business under any name or trade name other than
its exact legal name as set forth in Schedule I hereto.

 

9



--------------------------------------------------------------------------------

(h) Except for any inventory in transit in the ordinary course of such Grantor’s
business, such Grantor has exclusive possession and control of its inventory and
equipment.

 

(i) This Agreement creates, as of its date, a continuing Lien in such Grantor’s
Collateral, securing the payment of the Secured Obligations of such Grantor.

 

(j) There is no action, suit or proceeding pending or threatened against or
otherwise affecting such Grantor before any court or other Governmental
Authority or before any arbitrator or mediator the result of which, either
singly or in the aggregate, could reasonably be expected to have a Material
Adverse Effect.

 

(k) In the case of the Borrower and CEI, neither the Borrower nor CEI has any
deposit accounts, other than the Account Collateral listed on Schedule IV
hereto, as such Schedule IV may be amended from time to time pursuant to Section
5(b), and legal, binding and enforceable Account Control Agreements are in
effect for each deposit account that constitutes Account Collateral (other than
Account Collateral consisting of Deposit Accounts maintained with the Collateral
Agent).

 

(l) In the case of the Borrower and CEI, neither the Borrower nor CEI has any
deposit account which is not the subject of a legal, binding and enforceable
Account Control Agreement, subject to the Bankruptcy Exceptions.

 

(m) In the case of the Borrower and CEI, neither the Borrower nor CEI has any
securities accounts, other than the Securities Accounts listed on Schedule V
hereto, as such Schedule V may be amended from time to time pursuant to Section
4(c), and legal, binding and enforceable Securities Account Control Agreements,
subject to the Bankruptcy Exceptions, are in effect for each securities account
that constitutes Security Collateral (other than Security Collateral maintained
with the Collateral Agent).

 

(n) In the case of the Borrower and CEI, neither the Borrower nor CEI has any
securities accounts which are not the subject of a legal, binding and
enforceable, subject to the Bankruptcy Exceptions, Securities Account Control
Agreement.

 

(o) All filings and other actions (including, without limitation, actions
necessary to obtain control of Collateral as provided in Sections 9-104, 9-106
of the UCC) necessary to perfect the security interest in the Collateral of such
Grantor created under this Agreement have been duly made or taken and are in
full force and effect, and this Agreement creates in favor of the Collateral
Agent for the benefit of the Secured Parties a valid and, together with such
filings and other actions, perfected first priority security interest (subject
to Permitted Prior Liens) in the Collateral of such Grantor, securing the
payment of the Secured Obligations of such Grantor.

 

(p) (i) The execution, delivery, recordation, filing or performance by such
Grantor of this Agreement, (ii) the grant by such Grantor of the Liens granted
by it pursuant to this Agreement, (iii) the perfection or maintenance of the
Liens created under this Agreement (including the first priority, subject to
Permitted Prior Liens, nature thereof), (iv) the exercise by the Collateral
Agent of its voting or other rights provided for

 

10



--------------------------------------------------------------------------------

in this Agreement and (v) the exercise by the Collateral Agent of its remedies
in respect of the Collateral pursuant to this Agreement and the other Financing
Documents, will not require any consent, approval, authorization or other order
of, or any notice to or filing with, any court, regulatory body, administrative
agency or other governmental body (other (x) than such filings required in order
to perfect any security interest granted by this Agreement, (y) the actions
described in Section 4 with respect to the Security Collateral, which actions
have been taken and are in full force and effect and (z) any other consent,
approval, authorization, order, notice or filing, the failure of which to make
or obtain could not reasonably be expected to have a Material Adverse Effect),
and will not conflict with or constitute a breach of any of the terms or
provisions of, or a default under, the charter, by-laws or similar governing
documents of such Grantor or any of the Pledged Subsidiaries or any agreement,
indenture or other instrument to which such Grantor or any of the Pledged
Subsidiaries is a party or by which such Grantor or any of the Pledged
Subsidiaries or any of such Grantor’s or any of the Pledged Subsidiaries’
respective property is bound, or violate or conflict with any laws,
administrative regulations or rulings or court decrees applicable to such
Grantor, any of the Pledged Subsidiaries or such Grantor’s or any of the Pledged
Subsidiaries’ respective property, except for any violation, breach, conflict or
default that could not reasonably be expected to have a Material Adverse Effect
and except that in each of the foregoing cases, (A) any foreclosure or other
exercise of remedies by the Collateral Agent will require additional approvals
and consents that have not been obtained from foreign and domestic regulators
and from lenders to, and suppliers, customers or other contractual
counterparties of one or more of the Grantors, and the failure to obtain such
approval or consent could result in a default under, or breach of, agreements or
other legal obligations of such Grantors and (B) disposition of any of the
Security Collateral may be subject to the receipt of regulatory approvals and to
laws affecting the offering and sale of securities generally.

 

(q) None of the Collateral constitutes, or is the Proceeds of, farm products.

 

(r) If any amount payable under or in connection with any of the Pledged
Collateral shall be evidenced by any “electronic chattel paper” (as defined in
the UCC) or any “transferable record,” as that term is defined in Section 201 of
the Federal Electronic Signatures in Global and National Commerce Act, or in §
16 of the Uniform Electronic Transactions Act as in effect in any relevant
jurisdiction, such Grantor shall promptly notify the Collateral Agent thereof
and, at the request of the Collateral Agent, shall take such action as the
Collateral Agent may reasonably request to vest in the Collateral Agent (for the
benefit of the Secured Parties) control under UCC § 9-105 of such Electronic
Chattel Paper or control under Section 201 of the Federal Electronic Signatures
in Global and National Commerce Act or, as the case may be, § 16 of the Uniform
Electronic Transactions Act, as so in effect in such jurisdiction, of such
transferable record. The Collateral Agent agrees with the Grantors that the
Collateral Agent will arrange, pursuant to procedures reasonably satisfactory to
the Collateral Agent and so long as such procedures will not result in the
Collateral Agent’s loss of control, for the applicable Grantor to make
alterations to the Electronic Chattel Paper or transferable record permitted
under UCC § 9-105 or, as the case may be, Section 201 of the Federal Electronic
Signatures in Global and National Commerce Act of § 16 of the Uniform Electronic
Transactions Act for a party in control to allow without loss of control, unless
an Event of Default has occurred and is continuing.

 

11



--------------------------------------------------------------------------------

(s) If requested by the Collateral Agent, each Grantor will use commercially
reasonable efforts to deliver to the Collateral Agent (for the benefit of the
Secured Parties), with respect to each leased real property at which more than
$100,000 worth of Collateral is located, a landlord lien waiver and access
agreement reasonably acceptable to the Collateral Agent.

 

(t) Upon reasonable request to a Grantor, the Collateral Agent shall have full
and free access during normal business hours to all of the books, correspondence
and records of such Grantor relating to the Collateral, and the Collateral Agent
and its representatives may examine the same, take extracts therefrom and make
photocopies thereof, and such Grantor agrees to render to the Collateral Agent,
at such Grantor’s cost and expense, such clerical and other assistance as may be
reasonably requested by the Collateral Agent with regard thereto

 

SECTION 8. Further Assurances.

 

(a) Each Grantor agrees that from time to time, at the expense of such Grantor,
such Grantor will promptly execute and deliver, or otherwise authenticate, all
further instruments and documents, and take all further action that may be
necessary, or that the Collateral Agent may reasonably request and that is
within the power of such Grantor, consistent with its currently existing
contractual and other legal obligations, in order to perfect any pledge,
assignment or security interest granted or purported to be granted by such
Grantor hereunder or to enable the Collateral Agent to exercise and enforce its
rights and remedies hereunder and under the other Collateral Documents with
respect to any Collateral of such Grantor. Without limiting the generality of
the foregoing, each Grantor will promptly with respect to Collateral of such
Grantor: (i) upon the request of the Collateral Agent mark conspicuously each
chattel paper included in Receivables, each Related Contract and each of its
records pertaining to such Collateral with a legend, in form and substance
reasonably satisfactory to the Collateral Agent, indicating that such chattel
paper, Related Contract or Collateral is subject to the security interest
granted hereby; provided, however, that no such legend shall be required if such
Collateral is delivered to the Collateral Agent pursuant to clause (ii) below,
(ii) if any such Collateral having value in excess of $10,000 shall be evidenced
by a promissory note or other instrument or chattel paper, deliver and pledge to
the Collateral Agent hereunder such note or instrument or chattel paper duly
indorsed or accompanied by duly executed instruments of transfer or assignment,
all in form and substance reasonably satisfactory to the Collateral Agent, (iii)
execute or authenticate and file such financing or continuation statements, or
amendments thereto, and such other instruments or notices, as may be necessary,
or as the Collateral Agent may reasonably request, in order to perfect the
security interest granted or purported to be granted by such Grantor hereunder,
(iv) deliver and pledge to the Collateral Agent for the ratable benefit of the
Lenders certificates representing Security Collateral that constitutes
certificated securities, accompanied by undated stock or bond powers executed in
blank, (v) take all action necessary to ensure that the Collateral Agent has
control of Collateral consisting of

 

12



--------------------------------------------------------------------------------

deposit accounts, investment property, letter-of-credit rights and transferable
records as provided in Sections 9-104, 9-105, 9-106 and 9-107 of the UCC, and
(vi) deliver to the Collateral Agent evidence that all other action that the
Collateral Agent may deem reasonably necessary or desirable in order to perfect
the security interest created by such Grantor under this Agreement and the other
Financing Documents has been taken.

 

(b) (i) Each Grantor hereby authorizes the Collateral Agent to file one or more
financing or continuation statements relating to all or any part of the
Collateral of such Grantor (including, in the case of each Pledgor, any such
financing statements describing the Collateral as “all assets” or “all personal
property” of such Grantor), and amendments thereto to correct the name and
address of the Grantor or the Collateral Agent or to correct the description of
the Collateral contained therein to be consistent with the description of the
Collateral contained in this Agreement, in each case without the signature of
such Grantor where permitted by law and which shall be filed by the Collateral
Agent upon the receipt of an instruction letter from the Required Lenders
requesting the taking of such action and attaching the form of financing
statement. A photocopy or other reproduction of this Agreement or any financing
statement covering the Collateral or any part thereof shall be sufficient as a
financing statement where permitted by law.

 

(ii) Each Grantor ratifies its authorization for the Collateral Agent to have
filed such financing statements, continuation statements or amendments, to the
extent such amendments are permitted pursuant to clause (i) above, filed prior
to the date hereof.

 

(c) Each Grantor will furnish to the Collateral Agent from time to time
statements and schedules further identifying and describing the Collateral of
such Grantor and such other reports in connection with such Collateral as the
Collateral Agent may reasonably request, all in reasonable detail.

 

SECTION 9. Post-Closing Changes; Collections on Receivables and Related
Contracts.

 

(a) No Grantor will change its name, type of organization, jurisdiction of
organization or organizational identification number from those set forth in
Section 7(c) of this Agreement without first giving at least 30 days’ prior
written notice to the Collateral Agent and taking all action reasonably required
by the Collateral Agent for the purpose of perfecting or protecting the security
interest granted by this Agreement. Each Grantor will hold and preserve its
records relating to the Collateral, including, without limitation, the Related
Contracts, and will permit representatives of the Collateral Agent at any time
during normal business hours to inspect and make abstracts from such records and
other documents. If any Grantor does not have an organizational identification
number and later obtains one, it will forthwith notify the Collateral Agent of
such organizational identification number.

 

(b) Except as otherwise provided in this subsection (b), each Grantor will
continue to collect, at its own expense, all amounts due or to become due such

 

13



--------------------------------------------------------------------------------

Grantor under the Receivables and Related Contracts. In connection with such
collections, such Grantor may take such action as such Grantor may deem
necessary or advisable to enforce collection of the Receivables and Related
Contracts; provided, however, that the Collateral Agent shall have the right at
any time, upon the occurrence and during the continuance of an Event of Default
and upon written notice to such Grantor of its intention to do so, to notify the
Obligors under any Receivables and Related Contracts of the security interest of
such Receivables and Related Contracts to the Collateral Agent and to direct
such Obligors to make payment of all amounts due or to become due to such
Grantor thereunder directly to the Collateral Agent and, upon such notification
and at the expense of such Grantor, to enforce collection of any such
Receivables and Related Contracts, to adjust, settle or compromise the amount or
payment thereof, in the same manner and to the same extent as such Grantor might
have done, and to otherwise exercise all rights with respect to such Receivables
and Related Contracts, including, without limitation, those set forth in Section
9-607 of the UCC. After receipt by any Grantor of the notice from the Collateral
Agent referred to in the proviso to the preceding sentence, (i) all amounts and
proceeds (including, without limitation, instruments) received by such Grantor
in respect of the Receivables and Related Contracts of such Grantor shall be
received in trust for the benefit of the Collateral Agent hereunder, shall be
segregated from other funds of such Grantor and shall be forthwith paid over to
the Collateral Agent in the same form as so received (with any necessary
indorsement) to be held by the Collateral Agent and either (A) released to such
Grantor so long as no Event of Default shall have occurred and be continuing or
(B) upon the occurrence and during the continuance of an Event of Default, the
Collateral Agent shall, upon receipt of a written notice from the Required
Lenders, apply such cash collateral to the Secured Obligations outstanding under
the Financing Documents and secured thereby and (ii) such Grantor will not
adjust, settle or compromise the amount or payment of any Receivable or amount
due on any Related Contract, release wholly or partly any Obligor thereof, or
allow any credit or discount thereon. No Grantor will permit or consent to the
subordination of its right to payment under any of the Receivables and Related
Contracts to any other indebtedness or obligations of the Obligor thereof.

 

SECTION 10. Voting Rights; Dividends; Etc.

 

(a) With respect to each Grantor, so long as (x) no Event of Default shall have
occurred and be continuing and (y) the Collateral Agent shall not have delivered
a notice to such Grantor that such Grantor’s rights under this Section 10(a)
have been terminated:

 

(i) such Grantor shall be entitled to exercise any and all voting and other
consensual rights pertaining to the Security Collateral of such Grantor or any
part thereof for any purpose; provided, however, that such Grantor will not
exercise or refrain from exercising any such right if such action would have a
material adverse effect on the value of the Security Collateral or any part
thereof.

 

(ii) Such Grantor shall be entitled to receive and retain any and all dividends,
interest and other distributions paid in respect of the Security

 

14



--------------------------------------------------------------------------------

Collateral of such Grantor if and to the extent that the payment thereof is not
otherwise prohibited by the terms of the Financing Documents; provided, however,
that any and all dividends, interest and other distributions paid or payable
other than in cash in respect of, and instruments and other property received,
receivable or otherwise distributed in respect of, or in exchange for, any
Security Collateral, shall be, and shall be forthwith delivered to the
Collateral Agent to hold as Security Collateral and shall, if received by such
Grantor, be received in trust for the benefit of the Collateral Agent, be
segregated from the other property or funds of such Grantor and be forthwith
delivered to the Collateral Agent as Security Collateral in the same form as so
received (with any necessary indorsement).

 

(iii) The Collateral Agent will execute and deliver (or cause to be executed and
delivered) to each Grantor all such proxies and other instruments as such
Grantor may reasonably request for the purpose of enabling such Grantor to
exercise the voting and other rights that it is entitled to exercise pursuant to
paragraph (i) above and to receive the dividends or interest payments that it is
authorized to receive and retain pursuant to paragraph (ii) above.

 

(b) With respect to each Grantor, upon (x) the occurrence and during the
continuance of an Event of Default and (y) delivery to such Grantor of notice by
the Collateral Agent that the Collateral Agent is exercising its rights under
this Section 10(b):

 

(i) All rights of each Grantor (x) to exercise or refrain from exercising the
voting and other consensual rights that it would otherwise be entitled to
exercise pursuant to Section 10(a)(i) shall, upon notice to such Grantor by the
Collateral Agent, cease and (y) to receive the dividends, interest and other
distributions that it would otherwise be authorized to receive and retain
pursuant to Section 10(a)(ii) shall automatically cease, except as otherwise
provided in the Credit Agreement, and all such rights shall thereupon become
vested in the Collateral Agent, who shall thereupon have the sole right to
exercise or refrain from exercising such voting and other consensual rights and
to receive and hold as Collateral such dividends, interest and other
distributions; and

 

(iv) Except as otherwise provided in the Credit Agreement, all dividends,
interest and other distributions that are received by any Grantor contrary to
the provisions of paragraph (i) of this Section 10(b) shall be received in trust
for the benefit of the Collateral Agent, shall be segregated from other funds of
such Grantor and shall be forthwith paid over to the Collateral Agent.

 

SECTION 11. Letters of Credit.

 

(a) If a Grantor is at any time a beneficiary under a letter of credit now or
hereafter issued in favor of such Grantor, such Grantor shall promptly notify
the Collateral Agent thereof, and upon the occurrence of an Event of Default,
such Grantor will, promptly upon request by the Collateral Agent, either (i)
request that the issuer and any confirmer of such letter of credit consent to an
assignment to the Collateral Agent for

 

15



--------------------------------------------------------------------------------

the benefit of the Secured Parties of the proceeds of any drawing under the
letter of credit or (ii) make commercially reasonable efforts to arrange for the
Collateral Agent (for the benefit of the Secured Parties) to become the
transferee beneficiary of the letter of credit, to the extent such letter of
credit is by its terms transferable, and in each case under clause (i) and (ii),
the Collateral Agent shall apply the proceeds of any drawing under such letter
of credit to the outstanding balances of the Secured Obligations of such
Grantor.

 

SECTION 12. Transfers and Other Liens; Additional Shares.

 

(a) Each Grantor agrees that it will not (i) sell, assign or otherwise dispose
of, or grant any option with respect to, any of the Collateral, other than
sales, assignments and other dispositions of Collateral permitted under the
terms of the Financing Documents or (ii) create or suffer to exist any Lien upon
or with respect to any of the Collateral of such Grantor except for the pledge,
assignment and security interest created under this Agreement, or permitted
under the Credit Agreement or any other Financing Documents.

 

(b) Each Grantor agrees that it will (i) cause each issuer of the Pledged Equity
pledged by such Grantor not to issue any Equity Interests or other securities in
substitution for the Pledged Equity issued by such issuer, except to such
Grantor and (ii) pledge hereunder, immediately upon its acquisition (directly or
indirectly) thereof, any and all additional Equity Interests or other securities
of each issuer of the Pledged Equity issued to such Grantor.

 

SECTION 13. Collateral Agent May Perform. If any Grantor fails to perform any
agreement contained herein, the Collateral Agent may, but without any obligation
to do so and without notice, itself perform, or cause performance of, such
agreement, and the expenses of the Collateral Agent incurred in connection
therewith shall be payable by such Grantor under Section 15; provided that the
Collateral Agent shall notify the affected Grantor of any such action taken by
the Collateral Agent within a reasonable period of time following such action.

 

SECTION 14. Remedies. If an Event of Default shall have occurred and be
continuing:

 

(a) The Collateral Agent may with the consent of the Required Lenders, and shall
at the request of the Required Lenders, exercise in respect of the Collateral,
in addition to other rights and remedies provided for herein or otherwise
available to it, all the rights and remedies of a secured party upon default
under the UCC (whether or not the UCC applies to the affected Collateral) and
also may: (i) require each Grantor to, and each Grantor hereby agrees that it
will at its expense and upon request of the Collateral Agent forthwith, assemble
all or part of the Collateral of such Grantor as directed by the Collateral
Agent and make it available to the Collateral Agent at a place and time to be
designated by the Collateral Agent that is reasonably convenient to all parties,
(ii) without notice except as specified below, sell the Collateral or any part
thereof in one or more parcels at public or private sale, at any of the
Collateral Agent’

 

16



--------------------------------------------------------------------------------

offices or elsewhere, for cash, on credit or for future delivery, and upon such
other terms as the Collateral Agent may deem commercially reasonable, and (iii)
exercise any and all rights and remedies of any of the Grantors under or in
connection with the Collateral, or otherwise in respect of the Collateral,
including, without limitation, (A) any and all rights of such Grantor to demand
or otherwise require payment of any amount under, or performance of any
provision of, the Receivables, the Related Contracts and the other Collateral,
(B) withdraw, or cause or direct the withdrawal, of all funds with respect to
the Account Collateral and (C) exercise all other rights and remedies with
respect to the Receivables, the Related Contracts and the other Collateral,
including, without limitation, those set forth in Section 9-607 of the UCC. Each
Grantor agrees that, to the extent notice of sale shall be required by law, at
least ten days’ notice to such Grantor of the time and place of any public sale
or the time after which any private sale is to be made shall constitute
reasonable notification. The Collateral Agent shall not be obligated to make any
sale of Collateral regardless of notice of sale having been given. The
Collateral Agent may adjourn any public or private sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned.

 

(b) Any cash held by or on behalf of the Collateral Agent and all cash proceeds
received by or on behalf of the Collateral Agent in respect of any sale of,
collection from, or other realization upon all or any part of the Collateral
may, in the discretion of the Collateral Agent, be held by the Collateral Agent
as collateral for, and/or then or at any time thereafter applied (after payment
of any amounts payable to the Collateral Agent pursuant to Section 15) in whole
or in part by the Collateral Agent for the ratable benefit of the Secured
Parties against, all or any part of the Secured Obligations secured thereby, in
the order specified in clause (h) of this Section 15.

 

(c) All payments received by a Grantor under or in connection with any Assigned
Agreement or otherwise in respect of the Collateral shall be received in trust
for the benefit of the Collateral Agent, shall be segregated from other funds of
such Grantor and shall be forthwith paid over to the Collateral Agent in the
same form as so received (with any necessary indorsement).

 

(d) The Collateral Agent may, without notice to such Grantor except as required
by law and at any time or from time to time, charge, set-off and otherwise apply
all or any part of the Secured Obligations of such Grantor against any funds
held by the Collateral Agent or in any other deposit account of such Grantor in
accordance with clause (b) above.

 

(e) If the Collateral Agent shall determine to exercise its right to sell all or
any of the Security Collateral of any Grantor pursuant to this Section 14, each
Grantor agrees that, upon request of the Collateral Agent, such Grantor will, at
its own expense:

 

(i) execute and deliver, and cause each issuer of such Security Collateral
contemplated to be sold and the directors and of officers thereof to execute and
deliver, all such instruments and documents, and do or cause to be

 

17



--------------------------------------------------------------------------------

done all such other commercially reasonable acts and things, as may be necessary
or, in the opinion of the Collateral Agent, advisable to register such Security
Collateral under the provisions of the Securities Act of 1933 (as amended from
time to time, the “Securities Act”), to cause the registration statement
relating thereto to become effective and to remain effective for such period as
prospectuses are required by law to be furnished and to make all amendments and
supplements thereto and to the related prospectus that, in the opinion of the
Collateral Agent, are necessary or advisable, all in conformity with the
requirements of the Securities Act and the rules and regulations of the
Securities and Exchange Commission applicable thereto;

 

(ii) use its commercially reasonable efforts to qualify the Security Collateral
under the state securities or “Blue Sky” laws and to obtain all necessary
governmental approvals for the sale of such Security Collateral, as requested by
the Collateral Agent;

 

(iii) cause each such issuer of such Security Collateral to make available to
its security holders, as soon as practicable, an earnings statement that will
satisfy the provisions of Section 11 (a) of the Securities Act;

 

(iv) provide the Collateral Agent with such other information and projections as
may be necessary or, in the opinion of the Collateral Agent, advisable to enable
the Collateral Agent to effect the sale of such Security Collateral; and

 

(v) do or cause to be done all such other commercially reasonable acts and
things as may be necessary to make such sale of such Security Collateral or any
part thereof valid and binding and in compliance with applicable law.

 

(f) The Collateral Agent is authorized, in connection with any sale of the
Security Collateral pursuant to this Section 14, to deliver or otherwise
disclose to any prospective purchaser of the Security Collateral: (i) any
registration statement or prospectus, and all supplements and amendments
thereto, prepared pursuant to subsection (e)(i) above, (ii) any information and
projections provided to it pursuant to subsection (e)(iv) above and (iii) any
other information in its possession relating to such Security Collateral.

 

(g) Each Grantor acknowledges the impossibility of ascertaining the amount of
damages that would be suffered by the Lenders by reason of the failure by such
Grantor to perform any of the covenants contained in subsection (e) above and,
consequently, agrees that, if such Grantor shall fail to perform any of such
covenants, it will pay, as liquidated damages and not as a penalty, an amount
equal to the value of the Security Collateral on the date the Collateral Agent
shall demand compliance with subsection (e) above.

 

18



--------------------------------------------------------------------------------

(h) All proceeds received by the Collateral Agent in respect of any sale, any
collection from, or other realization upon all or any part of the Collateral
shall be applied in full or in part by the Collateral Agent against, the Secured
Obligations secured thereby in the following order of priority: first, to the
payment of all costs and expenses of such sale, collection or other realization,
including reasonable compensation to the Collateral Agent and its agents and
counsel, and all other expenses, liabilities and advances made or incurred by
the Collateral Agent in connection therewith, and all amounts for which the
Collateral Agent is entitled to indemnification hereunder (in its capacity as
the Collateral Agent and not as a Lender) and all advances made by the
Collateral Agent hereunder for the account of the applicable Grantor, and to the
payment of all costs and expenses paid or incurred by the Collateral Agent in
connection with the exercise of any right or remedy hereunder or under the
Credit Agreement, all in accordance with the terms hereof or thereof; second, to
the extent of any excess of such proceeds, to the payment of all other Secured
Obligations secured thereby for the ratable benefit of the applicable Lender
Parties; and third, to the extent of any excess of such proceeds, to the payment
to or upon the order of the Grantors or to whosoever may be lawfully entitled to
receive the same or as a court of competent jurisdiction may direct.

 

SECTION 15. Indemnity and Expenses.

 

(a) Each Grantor agrees to indemnify, defend and save and hold harmless the
Collateral Agent, each of the other Secured Parties and each of their respective
Affiliates, officers, directors, employees, agents and advisors (each, an
“Indemnified Party”) from and against, and shall pay on demand, any and all
claims, damages, losses, liabilities and expenses (including, without
limitation, reasonable fees and expenses of counsel) that may be incurred by or
asserted or awarded against any Indemnified Party, in each case arising out of
or in connection with or resulting from this Agreement (including, without
limitation, enforcement of this Agreement) except to the extent such claim,
damage, loss, liability or expense is found in a final, non-appealable judgment
by a court of competent jurisdiction to have resulted from such Indemnified
Party’s gross negligence or willful misconduct.

 

(b) Each Grantor will upon demand pay to the Collateral Agent the amount of any
and all reasonable expenses, including, without limitation, the reasonable fees
and expenses of its counsel and of any experts and agents, that the Collateral
Agent may incur in connection with (i) the administration of this Agreement,
(ii) the custody, preservation, use or operation of, or the sale of, collection
from or other realization upon, any of the Collateral of such Grantor, (iii) the
exercise or enforcement of any of the rights of the Collateral Agent or the
Lenders hereunder or (iv) the failure by such Grantor to perform or observe any
of the provisions hereof.

 

SECTION 16. Amendments; Waivers; Additional Grantors; Etc.

 

(a) No amendment or waiver of any provision of this Agreement, and no consent to
any departure by any Grantor herefrom, shall in any event be effective unless
the same shall (i) be in writing and signed by the Collateral Agent and, in the
case of an amendment, the affected Grantors and (ii) otherwise comply with
Section 11.05 of

 

19



--------------------------------------------------------------------------------

the Credit Agreement, and then such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given. No failure
on the part of the Collateral Agent or any Lender to exercise, and no delay in
exercising any right hereunder, shall operate as a waiver thereof; nor shall any
single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right.

 

(b) Upon the execution and delivery, or authentication, by any Person of a
security agreement supplement in substantially the form of Exhibit A hereto
(each a “Security Agreement Supplement”), (i) such Person shall be referred to
as an “Additional Grantor” and shall be and become a Grantor hereunder, and each
reference in this Agreement and the other Secured Agreements to “Grantor” shall
also mean and be a reference to such Additional Grantor, and each reference in
this Agreement and the other Financing Documents to “Collateral” shall also mean
and be a reference to the Supplemental Collateral (as defined in the Security
Agreement Supplement) of such Additional Grantor and (ii) the supplemental
schedules IV attached to each Security Agreement Supplement shall be
incorporated into and become a part of and supplement Schedules IV,
respectively, hereto, and the Collateral Agent may attach such supplemental
schedules to such Schedules; and each reference to such Schedules shall mean and
be a reference to such Schedules as supplemented pursuant to each Security
Agreement Supplement.

 

SECTION 17. Notices, Etc. All notices, demands, requests, and other
communications provided for hereunder shall be in writing (including
telegraphic, telecopier or telex communication) and mailed, telegraphed,
telecopied, telexed or delivered to, in the case of any Lender, the Collateral
Agent, the Borrower or CEI, addressed to each at their respective address
specified in the Credit Agreement, and, in the case of each Grantor other than
the Borrower and CEI, addressed to it at its address set forth opposite such
Grantor’s name on the signature pages hereto or on the signature page to the
Security Agreement Supplement pursuant to which it became a party hereto; or, as
to any party, at such other address as shall be designated by such party in a
written notice to the other parties. Each such notice, request or other
communication shall be effective (a) if given by telex, when such telex is
transmitted to the telex number specified in or pursuant to this Section 17 and
the appropriate answerback is received; (b) if given by mail, 72 hours after
such communication is deposited in the mails with first class postage prepaid,
addressed as aforesaid, (c) when telecopied with confirmation or (d) if given by
any other means, when delivered at the address specified in or pursuant to this
Section 17; except that notices and other communications to the Collateral Agent
shall not be effective until received by the Collateral Agent. Delivery by
telecopier of an executed counterpart of any amendment or waiver of any
provision of this Agreement or of any Security Agreement Supplement or Schedule
hereto shall be effective as delivery of an original executed counterpart
thereof.

 

SECTION 18. Continuing Security Interest; Assignments under the Credit
Agreement. This Agreement shall create a continuing security interest in the
Collateral and shall (a) remain in full force and effect until the Termination
Date (as defined below in Section 19), (b) be binding upon each Grantor, its
successors and assigns and (c) inure, together with the rights and remedies of
the Collateral Agent hereunder, to the benefit of

 

20



--------------------------------------------------------------------------------

the Collateral Agent and on behalf of the Secured Parties and their respective
successors, transferees and assigns. Without limiting the generality of the
foregoing clause (c), any Secured Party may assign or otherwise transfer all or
any portion of its rights and obligations under the Credit Agreement to any
other Person, and such other Person shall thereupon become vested with all the
benefits in respect thereof granted to such Secured Party in the Financing
Documents or otherwise, in each case subject to the provisions of the Credit
Agreement.

 

SECTION 19. Release; Termination.

 

(a) On the Termination Date with respect to any Grantor, this Agreement shall
terminate (provided that all indemnities set forth herein including, without
limitation in Section 15 hereof, shall survive such termination) and the
Collateral Agent, at the request and expense of the such Grantor, will promptly
execute and deliver to such Grantor a proper instrument or instruments
(including Uniform Commercial Code termination statements on form UCC-3)
acknowledging the satisfaction and termination of this Agreement (and any
ancillary security or perfection documents), and will duly assign, transfer and
deliver to such Grantor (without recourse and without any representation or
warranty) such of the Collateral as may be in the possession of the Collateral
Agent and as has not theretofore been sold or otherwise applied or released
pursuant to this Agreement. As used in this Agreement, “Termination Date” shall
mean, with respect to a Grantor, the date upon which (i) no Secured Obligations
of such Grantor remain outstanding under any Financing Document to which it is a
party, and (ii) all Commitments to extend Loans or issue Letters of Credit under
the Credit Agreement which would comprise Secured Obligations of such Grantor
have been terminated.

 

(b) In the event that (i) any part of the Collateral is sold or otherwise
disposed of (to a Person other than a Grantor) at any time prior to the
Termination Date, in connection with a sale or disposition permitted by the
Credit Agreement or is otherwise released at the direction of the Required
Lenders (or all the Lenders if required by the Credit Agreement), and (ii) the
proceeds of such sale or disposition (or from such release) are applied at the
time of such disposition in accordance with the terms of the Credit Agreement,
to the extent required to be so applied, then the Collateral Agent, at the
request and expense of such Grantor, will duly release from the security
interest created hereby (and will execute and deliver such documentation,
including termination or partial release statements and the like in connection
therewith) and assign, transfer and deliver to such Grantor (without recourse
and without any representation or warranty) such of the Collateral as is then
being (or has been) so sold or otherwise disposed of, or released, and as may be
in the possession of the Collateral Agent and has not theretofore been released
pursuant to this Agreement.

 

(c) At any time that a Grantor desires that the Collateral Agent take any action
to acknowledge or give effect to any release of Collateral pursuant to the
foregoing Section 19(a) or (b), such Grantor shall deliver to the Collateral
Agent a certificate signed by a principal executive officer of such Grantor
stating that the release of the respective Collateral is permitted pursuant to
such Section 19(a) or (b).

 

21



--------------------------------------------------------------------------------

(d) The Collateral Agent shall have no liability whatsoever to any other Secured
Party as the result of any release of Collateral by it in accordance with (or
which the Collateral Agent in the absence of gross negligence and willful
misconduct believes to be in accordance with) this Section 19.

 

(e) The obligations of each Grantor under this Agreement are independent of the
Secured Obligations or any other obligations of any other Credit Party under or
in respect of the Financing Documents, and a separate action or actions may be
brought and prosecuted against each Grantor to enforce this Agreement,
irrespective of whether any action is brought against such Grantor or any other
Credit Party or whether such Grantor or any other Credit Party is joined in any
such action or actions.

 

This Agreement shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Secured Obligations is rescinded or
must otherwise be returned by the Collateral Agent or any other Secured Party
upon the insolvency, bankruptcy or reorganization of any Grantor or otherwise,
all as though such payment had not been made.

 

SECTION 20. Execution in Counterparts. This Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Agreement by telecopier shall be effective as delivery of an original executed
counterpart of this Agreement.

 

SECTION 21. Limitation of Liability. Each Grantor, and by its acceptance of this
Agreement, the Collateral Agent on behalf of each of the other Secured Parties,
hereby confirms that it is the intention of all such Persons that this Agreement
and the Secured Obligations of the Grantors hereunder not constitute a
fraudulent conveyance for purposes of Bankruptcy Law, the Uniform Fraudulent
Conveyance Act, the Uniform Fraudulent Transfer Act or any similar foreign,
federal or state law to the extent applicable to this Agreement and the Secured
Obligations of the Grantors hereunder. To effectuate the foregoing intention,
the Collateral Agent and the Grantors hereby irrevocably agree that the Secured
Obligations of the Grantors under this Agreement at any time shall be limited to
the maximum amount as will result in the Obligations of the Grantors under this
Agreement not constituting a fraudulent transfer or conveyance.

 

SECTION 22. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.

 

SECTION 23. Submission to Jurisdiction and Waiver.

 

(a) Each Grantor hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of any New York State court or
federal court of the United States of America sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this

 

22



--------------------------------------------------------------------------------

Agreement and the other Financing Documents to which it is or is to be a party,
or for recognition or enforcement of any judgment, and each Guarantor hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in any such New York State
court or, to the extent permitted by law, in such federal court. Each Grantor
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that any party may otherwise have to bring any action or proceeding
relating to this Agreement in the courts of any jurisdiction.

 

(b) Each Grantor irrevocably and unconditionally waives, to the fullest extent
it may legally and effectively do so, any objection that it may now or hereafter
have to the laying of venue of any suit, action or proceeding arising out of or
relating to this Agreement to which it is or is to be a party in any New York
State or federal court. Each Grantor hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such suit, action or proceeding in any such court.

 

(c) EACH GRANTOR HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE LOANS OR THE
ACTIONS OF ANY LENDERS IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR
ENFORCEMENT THEREOF.

 

SECTION 24. Collateral Agent’s Discretion. Upon a Grantor’s request, the
Collateral Agent may in its sole discretion, waive certain of the requirements
hereunder if it is determined that the costs of compliance with the provisions
hereof are excessive in light of the benefit to be obtained in connection
therewith. The Collateral Agent shall have no liability whatsoever to any other
Secured Party as the result of any release of Collateral by it in accordance
with (or which the Collateral Agent in the absence of gross negligence and
willful misconduct believes to be in accordance with) Section 19 above.

 

SECTION 25. Conflicts. In the event of a conflict between the Credit Agreement
and this Security Agreement, the Credit Agreement will prevail.

 

[SIGNATURE PAGES IMMEDIATELY FOLLOW]

 

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the date first
above written.

 

COGENTRIX DELAWARE HOLDINGS, INC.,

as Borrower, Subsidiary Grantor, and Subsidiary Pledgor

By:

 

/s/ Susan L. Healy

--------------------------------------------------------------------------------

Name:

 

Susan L. Healy

Title:

 

Vice President –Finance

COGENTRIX ENERGY, INC.

By:

 

/s/ John W. O’Connor

--------------------------------------------------------------------------------

Name:

 

John W. O’Connor

Title:

 

Vice President—Finance and Treasurer

 

OUACHITA OPERATING SERVICES, LLC,

as Subsidiary Grantor

By:

  Cogentrix Ouachita Holdings, Inc., a     Delaware corporation, its sole member
    By:  

/s/ John W. O’Connor

--------------------------------------------------------------------------------

    Name:  

John W. O’Connor

    Title:  

Treasurer

GREEN COUNTRY OPERATING SERVICES, LLC, as Subsidiary Grantor

By:

  Cogentrix of Oklahoma, Inc., a     Delaware corporation, its sole member    
By:  

/s/ John W. O’Connor

--------------------------------------------------------------------------------

    Name:  

John W. O’Connor

    Title:  

Treasurer



--------------------------------------------------------------------------------

COGENTRIX OF RATHDRUM, INC.,

as Subsidiary Grantor and Subsidiary Pledgor

By:

 

/s/ John W. O’Connor

--------------------------------------------------------------------------------

Name:

 

John W. O’Connor

Title:

 

Treasurer

RATHDRUM CONSTRUCTION COMPANY, INC.,

as Subsidiary Grantor

By:

 

/s/ John W. O’Connor

--------------------------------------------------------------------------------

Name:

 

John W. O’Connor

Title:

 

Treasurer

RATHDRUM OPERATING SERVICES COMPANY, INC.,

as Subsidiary Grantor

By:

 

/s/ John W. O’Connor

--------------------------------------------------------------------------------

Name:

 

John W. O’Connor

Title:

 

Treasurer

COGENTRIX OF BIRCHWOOD I, INC.,

as Subsidiary Grantor and Subsidiary Pledgor

By:

 

/s/ John W. O’Connor

--------------------------------------------------------------------------------

Name:

 

John W. O’Connor

Title:

 

Treasurer

 

2



--------------------------------------------------------------------------------

COGENTRIX/BIRCHWOOD ONE PARTNERS,

as Subsidiary Grantor and Subsidiary Pledgor

By:

  Cogentrix of Birchwood I, Inc., a general partner     By:  

/s/ John W. O’Connor

--------------------------------------------------------------------------------

    Name:  

John W. O’Connor

    Title:  

Treasurer

By:

  Cogentrix of Birchwood II, Inc., a general partner     By:  

/s/ John W. O’Connor

--------------------------------------------------------------------------------

    Name:  

John W. O’Connor

    Title:  

Treasurer

 

COGENTRIX OF BIRCHWOOD II, INC.,

as Subsidiary Grantor and Subsidiary Pledgor

By:

 

/s/ John W. O’Connor

--------------------------------------------------------------------------------

Name:

 

John W. O’Connor

Title:

 

Treasurer

COGENTRIX HOLDINGS CORPORATION,

as Subsidiary Grantor and Subsidiary Pledgor

By:

 

/s/ John W. O’Connor

--------------------------------------------------------------------------------

Name:

 

John W. O’Connor

Title:

 

Treasurer

COGENTRIX, INC.,

as Subsidiary Grantor and Subsidiary Pledgor

By:

 

/s/ John W. O’Connor

--------------------------------------------------------------------------------

Name:

 

John W. O’Connor

Title:

 

Treasurer

 

3



--------------------------------------------------------------------------------

COGENTRIX OF NORTH CAROLINA HOLDINGS, INC.,

as Subsidiary Grantor and Subsidiary Pledgor

By:

 

/s/ John W. O’Connor

--------------------------------------------------------------------------------

Name:

 

John W. O’Connor

Title:

 

Treasurer

COGENTRIX OF NORTH CAROLINA, INC.,

as Subsidiary Grantor

By:

 

/s/ John W. O’Connor

--------------------------------------------------------------------------------

Name:

 

John W. O’Connor

Title:

 

Treasurer

ROXBORO/SOUTHPORT I, INC.,

as Subsidiary Grantor and Subsidiary Pledgor

By:

 

/s/ John W. O’Connor

--------------------------------------------------------------------------------

Name:

 

John W. O’Connor

Title:

 

Treasurer

 

4



--------------------------------------------------------------------------------

ROXBORO/SOUTHPORT GENERAL PARTNERSHIP,

as Subsidiary Grantor and Subsidiary Pledgor

By:

  Roxboro/Southport I, Inc., a general partner     By:  

/s/ John W. O’Connor

--------------------------------------------------------------------------------

    Name:  

John W. O’Connor

    Title:  

Treasurer

By:

  Roxboro/Southport II, Inc., a general partner     By:  

/s/ John W. O’Connor

--------------------------------------------------------------------------------

    Name:  

John W. O’Connor

    Title:  

Treasurer

 

ROXBORO/SOUTHPORT II, INC.,

as Subsidiary Grantor and Subsidiary Pledgor

By:

 

/s/ John W. O’Connor

--------------------------------------------------------------------------------

Name:

 

John W. O’Connor

Title:

 

Treasurer

COGENTRIX OF VIRGINIA, INC.,

as Subsidiary Grantor

By:

 

/s/ John W. O’Connor

--------------------------------------------------------------------------------

Name:

 

John W. O’Connor

Title:

 

Treasurer

COGENTRIX VIRGINIA LEASING CORPORATION,

as Subsidiary Grantor

By:

 

/s/ John W. O’Connor

--------------------------------------------------------------------------------

Name:

 

John W. O’Connor

Title:

 

Treasurer

 

5



--------------------------------------------------------------------------------

COGENTRIX OF PENNSYLVANIA, INC.,

as Subsidiary Grantor

By:

 

/s/ Douglas W. Kimmelman

--------------------------------------------------------------------------------

Name:

 

Douglas W. Kimmelman

Title:

 

Vice President—Finance

COGENTRIX-MEXICO, INC.,

as Subsidiary Grantor and Subsidiary Pledgor

By:

 

/s/ Douglas W. Kimmelman

--------------------------------------------------------------------------------

Name:

 

Douglas W. Kimmelman

Title:

 

Vice President—Finance

CI PROPERTIES, INC.,

as Subsidiary Grantor

By:

 

/s/ Douglas W. Kimmelman

--------------------------------------------------------------------------------

Name:

 

Douglas W. Kimmelman

Title:

 

Vice President—Finance

COGENTRIX SOUTHAVEN HOLDINGS, INC.,

as Subsidiary Grantor

By:

 

/s/ Douglas W. Kimmelman

--------------------------------------------------------------------------------

Name:

 

Douglas W. Kimmelman

Title:

 

Vice President—Finance

COGENTRIX SOUTHAVEN HOLDINGS II, INC.,

as Subsidiary Grantor and Subsidiary Pledgor

By:

 

/s/ Douglas W. Kimmelman

--------------------------------------------------------------------------------

Name:

 

Douglas W. Kimmelman

Title:

 

Vice President—Finance

 

6



--------------------------------------------------------------------------------

SOUTHAVEN OPERATING SERVICES, LLC,

as Subsidiary Grantor

By:

  Cogentrix Southaven Holdings II, Inc.,     a Delaware Corporation, its sole
member     By:  

/s/ Douglas W. Kimmelman

--------------------------------------------------------------------------------

    Name:  

Douglas W. Kimmelman

    Title:  

Vice President—Finance

 

COGENTRIX ENERGY POWER MARKETING, INC.,

as Subsidiary Grantor

By:

 

/s/ Douglas W. Kimmelman

--------------------------------------------------------------------------------

Name:

 

Douglas W. Kimmelman

Title:

 

Vice President—Finance

COGENTRIX FUELS MANAGEMENT, INC.,

as Subsidiary Grantor

By:

 

/s/ Douglas W. Kimmelman

--------------------------------------------------------------------------------

Name:

 

Douglas W. Kimmelman

Title:

 

Vice President—Finance

COGENTRIX INTERNATIONAL HOLDINGS, INC.,

as Subsidiary Grantor and Subsidiary Pledgor

By:

 

/s/ Douglas W. Kimmelman

--------------------------------------------------------------------------------

Name:

 

Douglas W. Kimmelman

Title:

 

Vice President—Finance

COGENTRIX OF BRAZIL, INC.,

as Subsidiary Grantor and Subsidiary Pledgor

By:

 

/s/ Douglas W. Kimmelman

--------------------------------------------------------------------------------

Name:

 

Douglas W. Kimmelman

Title:

 

Vice President—Finance

 

7



--------------------------------------------------------------------------------

COGENTRIX OF LATIN AMERICA, INC.,

as Subsidiary Grantor

By:

 

/s/ Douglas W. Kimmelman

--------------------------------------------------------------------------------

Name:

 

Douglas W. Kimmelman

Title:

 

Vice President—Finance

COGENTRIX HARTBURG POWER I, INC.,

as Subsidiary Grantor and Subsidiary Pledgor

By:

 

/s/ Douglas W. Kimmelman

--------------------------------------------------------------------------------

Name:

 

Douglas W. Kimmelman

Title:

 

Vice President—Finance

 

HARTBURG POWER, LP,

as Subsidiary Grantor

By:

  Cogentrix Hartburg Power I, Inc., its sole general
partner     By:  

/s/ Douglas W. Kimmelman

--------------------------------------------------------------------------------

    Name:  

Douglas W. Kimmelman

    Title:  

Vice President—Finance

 

COGENTRIX HARTBURG POWER II, INC.,

as Subsidiary Grantor and Subsidiary Pledgor

By:

 

/s/ Douglas W. Kimmelman

--------------------------------------------------------------------------------

Name:

 

Douglas W. Kimmelman

Title:

 

Vice President—Finance

COGENTRIX HENRY COUNTY HOLDINGS, INC.,

as Subsidiary Grantor and Subsidiary Pledgor

By:

 

/s/ Douglas W. Kimmelman

--------------------------------------------------------------------------------

Name:

 

Douglas W. Kimmelman

Title:

 

Vice President—Finance

 

8



--------------------------------------------------------------------------------

HENRY COUNTY POWER LLC,

as Subsidiary Grantor

By:

 

Cogentrix Henry County Holdings, Inc.,

a Delaware corporation, its sole member

   

By:

 

/s/ Douglas W. Kimmelman

--------------------------------------------------------------------------------

   

Name:

 

Douglas W. Kimmelman

   

Title:

 

Vice President—Finance

 

COGENTRIX OF LAWRENCE COUNTY, INC.,

as Subsidiary Grantor and Subsidiary Pledgor

By:

  /s/ Douglas W. Kimmelman


--------------------------------------------------------------------------------

Name:

  Douglas W. Kimmelman

Title:

  Vice President—Finance

COGENTRIX LAWRENCE COUNTY, LLC,

as Subsidiary Grantor

By:

  Cogentrix of Lawrence County, Inc.,
a Delaware Corporation, its sole member     By:  

/s/ Douglas W. Kimmelman

--------------------------------------------------------------------------------

    Name:  

Douglas W. Kimmelman

    Title:  

Vice President

 

COGENTRIX MARSHALL HOLDINGS, INC.,

as Subsidiary Grantor and Subsidiary Pledgor

By:

 

/s/ Douglas W. Kimmelman

--------------------------------------------------------------------------------

Name:

 

Douglas W. Kimmelman

Title:

 

Vice President—Finance

 

9



--------------------------------------------------------------------------------

MARSHALL POWER, LLC,

as Subsidiary Grantor

By:

  Cogentrix Marshall Holdings, Inc.,
a Delaware corporation, its sole member     By:  

/s/ Douglas W. Kimmelman

--------------------------------------------------------------------------------

    Name:  

Douglas W. Kimmelman

    Title:  

Vice President—Finance

 

REUSE TECHNOLOGY, INC.,

as Subsidiary Grantor

By:

 

/s/ Douglas W. Kimmelman

--------------------------------------------------------------------------------

Name:

 

Douglas W. Kimmelman

Title:

 

Vice President—Finance

 

 

10



--------------------------------------------------------------------------------

Trust under agreement dated December 30, 1985, between Roxboro/Southport General
Partnership, successor in interest to General Electric Credit Corporation, and
The Bank of New York, successor in interest to United States Trust Company of
New York, as Roxboro Owner Trustee, as Subsidiary Grantor

By:

  The Bank of New York, as Owner Trustee     By:  

/s/ Margaret M. Ciesmelewski

--------------------------------------------------------------------------------

    Name:  

Margaret M. Ciesmelewski

    Title:  

Vice President

Trust under agreement dated December 30, 1985, between Roxboro/Southport General
Partnership, successor in interest to General Electric Credit Corporation, and
The Bank of New York, successor in interest to United States Trust Company of
New York, as Southport Owner Trustee, as Subsidiary Grantor

By:

  The Bank of New York, as Owner Trustee     By:  

/s/ Margaret M. Ciesmelewski

--------------------------------------------------------------------------------

    Name:  

Margaret M. Ciesmelewski

    Title:  

Vice President



--------------------------------------------------------------------------------

BNP PARIBAS, as Collateral Agent

By:

 

/s/ Andrew S. Platt

--------------------------------------------------------------------------------

Name:

 

Andrew S. Platt

Title:

 

Vice President

By:

 

/s/ Christophe Bernard

--------------------------------------------------------------------------------

Name:

 

Christophe Bernard

Title:

 

Vice President

 

2



--------------------------------------------------------------------------------

Exhibit A to the

Security Agreement

 

FORM OF SECURITY AGREEMENT SUPPLEMENT

 

[Date of Security Agreement Supplement]

 

BNP Paribas,

as Collateral Agent and Administrative Agent

for the Secured Parties referred to in the

Security Agreement referred to below

 

Re: Cogentrix Delaware Holdings, Inc.

 

Ladies and Gentlemen:

 

Reference is made to (i) the Credit Agreement dated as of February [    ], 2004
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among Cogentrix Delaware Holdings, Inc.,
Cogentrix Energy, Inc., the Lenders party thereto (the “Lenders”), the other
financial institutions party thereto, and BNP Paribas as the Administrative
Agent and the Collateral Agent; (ii) the Subsidiary Guaranty dated as of
February [    ], 2004, by each of the Guarantors listed therein in favor of the
Guarantied Parties referred to therein (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Subsidiary
Guaranty”); (iii) the Security Agreement dated February [    ], 2004 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Security Agreement”) made by the Grantors from time to time party
thereto in favor of BNP Paribas, as Collateral Agent under the Credit Agreement;
and (iv) the Joinder Agreement dated as of [                    , 20    ] to the
Subsidiary Guaranty, among each New Guarantor listed therein (each an
“Additional Grantor”), and the Administrative Agent and the Collateral Agent (as
amended, amended and restated, supplemented or modified from time to time, the
“Joinder Agreement”). Terms defined in the Credit Agreement, the Security
Agreement and the Joinder Agreement not otherwise defined herein are used herein
as defined in the Credit Agreement, the Security Agreement or the Joinder
Agreement, as applicable.

 

SECTION 1. Grant of Security. Each Additional Grantor, in order to secure the
Secured Obligations (as defined below), hereby grants and pledges to the
Collateral Agent for its benefit and for the equitable and ratable benefit of
the Secured Parties, a lien on and security interest in, such Additional
Grantor’s right, title and interest in and to the following, in each case, as to
each type of property described below, whether now owned or hereafter acquired
by the undersigned, wherever located, and whether now or hereafter existing or
arising (collectively, the “Supplemental Collateral”):



--------------------------------------------------------------------------------

(a) all accounts, chattel paper (including, without limitation, tangible chattel
paper and electronic chattel paper), instruments (including, without limitation,
promissory notes), general intangibles (including, without limitation, payment
intangibles), and other obligations of any kind, whether or not arising out of
or in connection with the sale or lease of goods or the rendering of services
and whether or not earned by performance, and all rights now or hereafter
existing in and to all supporting obligations and in and to all security
agreements, mortgages, Liens, leases, letters of credit and other contracts
securing or otherwise relating to the foregoing property;

 

(b) the following:

 

(i) in the case of each Additional Grantor who will become a “Pledgor” under the
Security Agreement and is identified as a Pledgor on Schedule VII hereto, the
initial pledged equity set forth opposite each Additional Grantor’s name on and
as otherwise described in the attached supplemental schedule II to Schedule II
to the Security Agreement (the “Additional Initial Pledged Equity”) and the
certificates, if any, representing the Additional Initial Pledged Equity, and
all dividends, distributions, return of capital, cash, instruments and other
property from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of the Additional Initial Pledged
Equity and all subscription warrants, rights or options issued thereon or with
respect thereto (provided that amounts distributed to the shareholders of CEI in
accordance with the terms of the Financing Documents shall not, once so
distributed, constitute Collateral);

 

(ii) in the case of each Additional Grantor who will become a “Pledgor” under
the Security Agreement and is identified as a Pledgor on Schedule VII hereto,
all additional shares of stock and other Equity Interests of or in any issuer of
the Additional Initial Pledged Equity or any successor entity from time to time
acquired by each Additional Grantor in any manner and all additional shares of
stock or Equity Interests of or in any new direct Subsidiary of the undersigned
formed or acquired by the undersigned in any manner after the date of this
Agreement (such shares and other Equity Interests, together with the Additional
Initial Pledged Equity, being the “Additional Pledged Equity”), and the
certificates, if any, representing such additional shares or other Equity
Interests, and all dividends, distributions, return of capital, cash,
instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of such shares
or other Equity Interests and all subscription warrants, rights or options
issued thereon or with respect thereto (provided that amounts distributed to the
shareholders of CEI in accordance with the terms of the Financing Documents
shall not, once so distributed, constitute Collateral); and

 

2



--------------------------------------------------------------------------------

(iii) all intercompany notes and all certificates or instruments evidencing such
intercompany notes.

 

(c) all documents, letter of credit rights (whether or not the letter of credit
is evidenced by a writing), money and books and records;

 

(d) all goods, of any nature whatsoever, including but not limited to, all
equipment, inventory and fixtures, and any accessions thereto;

 

(e) all property and interest in property of each Additional Grantor now or
after the date of this Security Agreement Supplement coming into possession,
custody or control of the Collateral Agent or the Secured Parties in any way and
for any purpose (whether for safekeeping, deposit, custody, pledge,
transmission, collection or otherwise);

 

(f) all other property and interests in property of each Additional Grantor
constituting personal property or fixtures (other than investment property and
Account Collateral); and

 

(g) all proceeds of, products of, collateral for, income, and other payments now
or hereafter due and payable with respect to, and supporting obligations
relating to, any and all of the Supplemental Collateral (including, without
limitation, proceeds, collateral and supporting obligations that constitute
property of the types described in clauses (a) through (f) of this Section 1 and
this clause (g)) and, to the extent not otherwise included, all (A) contract
rights and rights to the payment of money and payments under insurance (whether
or not the Collateral Agent is the loss payee thereof), and any indemnity,
warranty or guaranty, payable by reason of loss or damage to or otherwise with
respect to any of the foregoing Supplemental Collateral, (B) tort claims,
including, without limitation, all commercial tort claims and (C) cash.

 

Notwithstanding anything to the contrary contained herein, the security
interests granted under this Security Agreement Supplement shall not extend to
(i) any permit, lease, license, contract or other instrument of an Additional
Grantor if the grant of a security interest in such permit, lease, license,
contract or other instrument in the manner contemplated by this Agreement, under
the terms thereof or under applicable law, is expressly prohibited and would
result in the termination, breach, revocation or voidness thereof or give the
other parties thereto the right to terminate, revoke, void, accelerate or
otherwise alter such Additional Grantor’s rights, titles and interests
thereunder (including upon the giving of notice or the lapse of time or both);
provided that any such limitation on the security interests granted hereunder
shall only apply to the extent that any such

 

3



--------------------------------------------------------------------------------

prohibition would not be rendered ineffective pursuant to the UCC or any other
applicable Law or principles of equity, (ii) any voting stock or voting Equity
Interests in any Subsidiary that is a “controlled foreign corporation” under
Section 957(a) of the Internal Revenue Code of 1986, in excess of 65% of the
voting stock or voting Equity Interests of each such Subsidiary and (iii) any
Equity Interests owned by an Additional Grantor unless such Additional Grantor
is a Pledgor and such grant is made pursuant to clause (b) above.

 

SECTION 2. Security for Obligations. The grant of a security interest in, the
Supplemental Collateral by each Additional Grantor under this Security Agreement
Supplement and the Security Agreement secures the payment of all Obligations of
each Additional Grantor now or hereafter existing under or in respect of the
Financing Documents to which it is a party, whether direct or indirect, absolute
or contingent, and whether for principal, reimbursement obligations, interest,
premiums, penalties, fees, indemnifications, contract causes of action, costs,
expenses or otherwise. Without limiting the generality of the foregoing, this
Security Agreement Supplement and the Security Agreement secures the payment of
all amounts that constitute part of the Secured Obligations with respect to such
Grantor and that would be owed by each Additional Grantor to the Lenders under
the Financing Documents but for the fact that such Secured Obligations are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving a Credit Party. Notwithstanding
anything herein to the contrary, the Secured Obligations of each Additional
Grantor hereunder shall be expressly limited to the extent provided in Section 1
of the Joinder Agreement.

 

Each Additional Grantor, and by its acceptance of this Security Agreement
Supplement, the Collateral Agent on behalf of the Secured Parties, hereby
confirms that it is the intention of all such Persons that this Security
Agreement Supplement, the Security Agreement and the Secured Obligations of each
Additional Grantor hereunder and thereunder do not constitute a fraudulent
conveyance for purposes of bankruptcy Law, the Uniform Fraudulent Conveyance
Act, the Uniform Fraudulent Transfer Act or any similar foreign, federal or
state law to the extent applicable to this Security Agreement Supplement, the
Security Agreement and the Secured Obligations of each Additional Grantor
hereunder and thereunder. To effectuate the foregoing intention, the Collateral
Agent, on behalf of the Secured Parties, and each Additional Grantor hereby
irrevocably agree that the Secured Obligations of each Additional Grantor under
this Security Agreement Supplement and the Security Agreement at any time shall
be limited to the maximum amount as will result in the Obligations of each
Additional Grantor under the Security Agreement Supplement and the Security
Agreement not constituting a fraudulent transfer or conveyance.

 

SECTION 3. Supplements to Security Agreement Schedules. Each Additional Grantor
has attached hereto supplemental Schedules I, II, III and VII to Schedules I,
II, III and VII, respectively, to the Security Agreement, and each Additional
Grantor hereby certifies, as of the date first above written, that such
supplemental schedules have been prepared by such Additional Grantor in
substantially the form of the equivalent Schedules to the Security Agreement and
are complete and correct.

 

4



--------------------------------------------------------------------------------

SECTION 4. Representations and Warranties. Each Additional Grantor hereby (a)
agrees to all the terms and provisions of the Credit Agreement and the Security
Agreement applicable to it as a Grantor thereunder and (b) represents and
warrants that the representations and warranties made by it as a Grantor
thereunder are true and correct in all material respects (except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they were true in all material respects as of such earlier date).

 

SECTION 5. Obligations Under the Security Agreement. Each Additional Grantor
hereby agrees, as of the date first above written, to be bound as a Grantor by
all of the terms and provisions of the Security Agreement to the same extent as
each of the other Grantors and all such provisions of the Security Agreement are
incorporated herein by reference, provided that each Addtiional Grantor shall
only be a “Pledgor” to the extent identified as such on Schedule VII hereto.
Each Additional Grantor further agrees, as of the date first above written, that
each reference in the Security Agreement to an “Additional Grantor” or a
“Grantor” shall also mean and be a reference to such Additional Grantor.

 

SECTION 6. Governing Law. This Security Agreement Supplement shall be governed
by, and construed in accordance with, the laws of the State of New York.

 

SECTION 7. Submission to Jurisdiction and Waiver.

 

Each party hereto hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of any New York State court or
federal court of the United States of America sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Security Agreement Supplement, or for recognition or
enforcement of any judgment, and party hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in any such New York State court or, to
the extent permitted by law, in such federal court. Each party hereto agrees
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law. Nothing in this Security Agreement Supplement shall
affect any right that any party may otherwise have to bring any action or
proceeding relating to this Security Agreement Supplement in the courts of any
jurisdiction.

 

Each party hereto irrevocably and unconditionally waives, to the fullest extent
it may legally and effectively do so, any objection that it may now or hereafter
have to the laying of venue of any suit, action or proceeding arising out of or
relating to this Security Agreement Supplement to which it is or is to be a
party in any New York State or federal court. Each party hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such suit, action or proceeding in any
such court.

 

5



--------------------------------------------------------------------------------

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO THIS SECURITY AGREEMENT SUPPLEMENT OR
THE ACTIONS OF ANY OTHER PARTY HERETO IN THE NEGOTIATION, ADMINISTRATION,
PERFORMANCE OR ENFORCEMENT THEREOF.

 

Very truly yours,

[NAMES OF ADDITIONAL GRANTORS]

By:

 

 

--------------------------------------------------------------------------------

Title:

   

    Address for notices:        

 

--------------------------------------------------------------------------------

       

 

--------------------------------------------------------------------------------

       

 

--------------------------------------------------------------------------------

   

 

6



--------------------------------------------------------------------------------

SUPPLEMENTAL SCHEDULE I

 

[ORGANIZATIONAL INFORMATION FOR ADDITIONAL GRANTORS]



--------------------------------------------------------------------------------

SUPPLEMENTAL SCHEDULE II

 

[ADDITIONAL INITIAL PLEDGED EQUITY]

 

2



--------------------------------------------------------------------------------

SUPPLEMENTAL SCHEDULE III

 

[CHANGES IN NAME, LOCATION, ETC. OF ADDITIONAL GRANTORS]

 

3



--------------------------------------------------------------------------------

SUPPLEMENTAL SCHEDULE VII

 

[LIST OF PLEDGORS]

 

4



--------------------------------------------------------------------------------

Exhibit B

to the Security Agreement

 

FORM OF ACCOUNT CONTROL AGREEMENT

(Deposit Account/Securities Account)

 

See Attached